                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

JENNAFER SANCHO,

               Plaintiff,
                                                  Case No. 2:21-cv-1902
       v.                                         JUDGE EDMUND A. SARGUS, JR.
                                                  Magistrate Judge Chelsey M. Vascura
CONTINENTAL FINANCE COMPANY,

               Defendants.

                                             ORDER

       Plaintiff Jennafer Sancho moves to dismiss Defendant Continental Finance Company (dba

The Bank of Missouri) pursuant to Rule 21 of the Federal Rules of Civil Procedure. (ECF No. 10).

Plaintiff’s Motion to Dismiss Defendant Continental Finance Company is GRANTED. Because

the settlement in this case between Plaintiff and the remaining Defendant (Trans Union, LLC) has

not yet been finalized, this case remains open.

   IT IS SO ORDERED.



   7/9/2021                                       s/Edmund A. Sargus, Jr.
   DATE                                           EDMUND A. SARGUS, JR.
                                                  UNITED STATES DISTRICT JUDGE
